DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 26 of October 2022.
Claim 1 has been amended.
Claim 3 has been cancelled.
Claims 1-2 and 4-6 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that the claims do not fall within any of the three groupings of subject matter of an abstract idea as outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance. Examiner respectfully disagrees. Categorizing the job request based on time aspects, i.e. chronologically or during specific time windows, etc., assigning jobs to execute/perform according to the retrieved, (e.g. observed), job data, system usage data, and the particular time window, updating the job list, and executing the job list during assigned time are mere data observations, evaluations, judgements, and/or opinions capable of being performed mentally or with the aid of pen and paper.  These aspects also fall well within the category of organizing human activity as they are part of commercial/business activities in scheduling and performing jobs and/or are a management of manual processes/personal behavior in the scheduling and performance of jobs including the following of job scheduling rules or instructions.
Applicant asserts that the claims disclose an improvement to the technical field of job scheduling/optimization and it adds specific limitations and details other than what is well understood, routine and conventional activity in the field. Examiner respectfully disagrees.  Considered as an ordered combination, the generic computer components of applicant’s claimed invention add nothing that is not already present when the limitations are considered separately. For example, claim 1 does not purport to improve the functioning of the computer components themselves. Nor does it affect an improvement in any other technology or technical field. Instead, claim 1 amount to nothing significantly more than an instruction to apply the abstract ideas using generic computer components performing routine computer functions. The fact that the jobs are "job comprises an input query for a multi-tenant database that results in a runtime application generator building and executing a virtual application which obtains data from the multi-tenant database;" is merely an attempt at limiting to a particular field of use /technological environment. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.

35 USC § 103
Applicant asserts that Wong does not teach, disclose or suggest retrieving tenant specific metadata from the job request as recited in amended Claim 1.  Examiner respectfully disagrees.  As seen in more detail below under the USC 103 Rejection, the Peddada reference has been added in light of the new grounds of rejection and therefore the combination with Wong and Kindel teaches the amended claims, therefore the prima facie stands.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…categorizing the job request as either a recurring chronological job or a single dynamic job, where each recurring chronological job comprises a recurring job with a specific required execution day and time and each single dynamic job comprises a single job with a required execution time within a specific time window; …assigning the job request to a job list with the scheduler based on the retrieved job data and system usage data, where each recurring chronological job is assigned the specific execution day and time and where a dynamic job is assigned each single dynamic execution time during lower system usage that is within the specific time window for required execution; updating…to reflect the updated job list; …executing the job list upon reaching the assigned job time”.  Claim 1 recites an abstract idea.
More specifically, claim 1 is directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Certain Methods of Organizing Human Activity” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2 and 4-6 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, claims 1-2 recite additional elements “a user interface”, “a runtime application generator”, “a job database”, “a processor”, a “server”, “a multi-tenant database”, and “an application program interface”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional elements directed to receiving a job request, retrieving tenant specific metadata and system usage data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1-2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a user interface”, “a runtime application generator”, “a job database”, “a processor”, a “server”, “a multi-tenant database”, and “an application program interface”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶22 “The input/output features 307 generally represent the interface(s) to networks (e.g., to the network 345, or any other local area, wide area or other network), mass storage, display devices, data entry devices and/or the like”.  Further, additional elements for to receiving a job request, retrieving tenant specific metada and system usage data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1-2 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 4-6 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20210173706 to Wong et al (hereinafter referred to as “Wong”) in view of US 20090183162 to Kindel et. al. (hereinafter referred to as “Kindel”) and in further view of US 20120096521 to Peddada (hereinafter referred to as “Peddada”).
 
(A)	As per Claim 1
	Wong expressly discloses:
receiving a job request with a scheduler from a user through a user interface (UI), where a job comprises an input query for a multi-tenant database that results in a runtime application generator building and executing a virtual application which obtains data from the multi-tenant database, where the job request is received at a server comprising a processor and a computer readable memory storage media that stores programming instructions for the processor; (Wong ¶28, 43, 51, 88-89 in an embodiment, the cognitive scheduling engine 200 can identify tasks for scheduling by executing a query on the physical server 100 (see: FIG. 1), execution tools, dynamic automation, backup manager tools, workload schedulers, configuration management database (CMDB) tools, information technology service management (ITSM) tools, etc. The cognitive scheduling method begins with a requester issuing a start command at block 502. The requester can be any authorized user of the system that is initiating a request that a particular task or job be scheduled for execution. The cognitive scheduling process at block 301 can receive tasks by way of user input via a user interface 114. Once the request has been made by way of block 502, the cognitive scheduling engine, such as, for example, cognitive scheduling engine 200 or 402, gathers data at block 504 from various sources (i.e. multi-tenant database).  The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server).
…and system usage data relating to the job request from a job database with the scheduler…; (Wong ¶30-31, 33 the risk assessment can include an evaluation of the probability that the high priority tasks can be executed and successfully completed within the constraints provided by the set of annotation criteria. The annotation criteria 212 can include parameters associated with constraints under which the tasks are to be executed. For example, one annotation criteria 212 can be a completion deadline such as, for example, where all tasks need to successfully complete execution by a certain time each day in order to satisfy regulatory compliance. Another annotation criteria 212 can include system parameters, such as, for example, total available system memory 154 (see: FIG. 1), processor capabilities, installed applications available as dependencies for a task, network bandwidth, etc.). The annotation criteria 212 can include parameters associated with constraints under which the tasks are to be executed.  The environmental parameters 208 can include computational requirements of a task, such as, for example, memory, processor threads, and network requirements, dependency on external scripts and results from other tasks, and/or processing time).
assigning the job request to a job list with the scheduler based on the retrieved job data and system usage data…;  (Wong ¶32, 37 Based on the results of the risk assessor 210, the tasks can be organized in a scheduling list 216 chronologically according to the task execution priority by a scheduler 214 of the cognitive scheduling engine 200 by way of instruction code and operation of the processor 102. Thus, the scheduler 214 assigns a time slot in the scheduling list 216 to each of the plurality of tasks based on the risk assessment). 
	
updating the job database with the scheduler to reflect the updated job list; (Wong ¶53 at block 522 the cognitive scheduling engine determines whether the scheduling list needs to be updated to include the requested task. For example, if the requested task is a duplicate of a task already scheduled to execute, then the cognitive scheduling engine may determine that an update is not needed. In the case an updated scheduling list is generated, block 522 stores the updated scheduling list in a data store 524).
executing the job list upon reaching the assigned job time; (Wong ¶31, 50 one annotation criteria 212 can be a completion deadline such as, for example, where all tasks need to successfully complete execution by a certain time each day in order to satisfy regulatory compliance.  The finalized schedule construct 416 can include triggering other activities in a multi-cloud environment, e.g. to execute or schedule a job to be executed in a different on-premise cloud, private cloud, or public cloud environment. At the scheduled time each task is executed in the multi-cloud environment 418 in accordance with the finalized schedule construct 416).
 Although Wong teaches a computer-implemented cognitive scheduling method which includes receiving a plurality of computer executable tasks and assessing them for risks in order to create a prioritized schedule, it doesn’t expressly disclose categorizing the jobs into recurring and single job in order to preserve system resources however Kindel teaches:
categorizing the job request as either a recurring chronological job or a single dynamic job, where each recurring chronological job comprises a recurring job with a specific required execution day and time and each single dynamic job comprises a single job with a required execution time within a specific time window; (Kindel ¶2 the system may be used to schedule and execute one time tasks as well as recurring tasks, and may execute those tasks during a rigid or flexible periodic time window (i.e. a specific time window which includes a day and time)).
 …where each recurring chronological job is assigned the specific execution day and time and where a dynamic job is assigned each single dynamic execution time during lower system usage that is within the specific time window for required execution; (Kindel ¶2, 14 the system may be used to schedule and execute one time tasks as well as recurring tasks, and may execute those tasks during a rigid or flexible periodic time window.  The tasks may be pausable and resumable tasks and may be performed over one or more time windows. A time window, as in the sever example may be the evening or nighttime period where little or no user operations 
 It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wong’s cognitive scheduling method also determines environmental parameters for executing each of the plurality of computer executable tasks and execute one time tasks as well as recurring tasks of Kindel as both are analogous art which teach solutions to problems with scheduling tasks using an user interface as taught in Wong ¶43, 51 and further perform tasks over a rigid or flexible periodic time window  as taught in Kindel ¶2, 14. 
Although Wong in view of Kindel teaches a computer-implemented cognitive scheduling method which includes receiving a plurality of computer executable tasks and assessing them for risks in order to create a prioritized schedule, it doesn’t expressly tenant specific metadata, however Peddada teaches:
retrieving tenant specific metadata…where tenant specific metadata comprises forms, reports, workflows, user access privileges which are unique to a tenant; (Peddada ¶32 in general, different tenant data may be stored in a single large database or in the same databases within the data store 110. Special fields differentiate the data for each of the tenants and each tenant user can access and control only their own data through special credential. In order to ensure privacy and security of the different tenant data stored in the database(s), robust security mechanisms are put in place to strictly restrict access to respective data only to authorized tenant personnel.  The technical metadata includes the system metadata, which defines the data structures such as tables, fields, data types, indexes and partitions in the relational engine, and databases, dimensions, measures, and data mining models. Technical metadata defines the data model and the way it is displayed for the users, with the reports, schedules, distribution lists and user security rights. Business metadata is content from the data warehouse and specifies what the data is, where it comes from, what it means and what its relationship is to other data in the data warehouse. Process metadata is used to describe the results of various operations in the data warehouse, and can include start time, end time, CPU seconds used, disk reads, disk writes and rows processed.).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wong in view of Kindel’s cognitive scheduling method also determines environmental parameters for executing each of the plurality of computer executable tasks and have special fields differentiate the data for each of the tenants and each tenant user can access and control only their own data through special credential of Peddada as both are analogous art which teach solutions to problems with scheduling tasks using an user interface as taught in Wong ¶43, 51 and further define the data model and the way it is displayed for the users, with the reports, schedules, distribution lists and user security rights as taught in Peddada. 

(B)	As per Claim 2:
	Wong expressly discloses:
	where the UI comprises an application program interface (API); (Wong ¶55-56 The catalog management 629 can further provide application programming interfaces (APIs) and artifacts, and implement a library management system. Interaction methods 632, including catalog, containers and APIs can be provided by the service environment 600 to facilitate access to various Cloud computing environments, such as, for example, a Hypervisor IT Cloud 640 or OpenStack-based Cloud 642. The Cloud computing environments can be configured to provide software defined environments 644, such as virtual servers, for example, that provide compute as a service (CaaS) 646, storage as a service (SaaS) 648, and network as a service (NaaS)).

(D)	As per Claim 6 
	Wong expressly discloses:
	where the job database is continually polled by the scheduler to update the job list; (Wong ¶39 the scheduler 214 can be configured to actively monitor the progress of each task to confirm successful completion of the task. In cases where the scheduler 214 needs to reschedule a task, the scheduler 214 can request an updated risk assessment from the risk assessor 210 for the remaining tasks).
NOTE:  Examiner notes that polled is being interpreted under BRI as monitoring.



Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20210173706 to Wong et al (hereinafter referred to as “Wong”) in view of US 20090183162 to Kindel et. al. (hereinafter referred to as “Kindel”)in further view of US 20120096521 to Peddada (hereinafter referred to as “Peddada”) and in even further view of US 9477523 to Warman et al (hereinafter referred to as “Warman”). 

(A)	As per Claim 4:
Although Wong in view of Kindel and in further view of Peddada teaches a computer-implemented cognitive scheduling method includes receiving a plurality of computer executable tasks it doesn’t expressly disclose that the job data comprises a previous job time for a previous similar job request however Warman teaches:
	where the job data comprises a previous job time for a previous similar job request from the user; (Warman Col. 4 Lines 38-44 the prediction of the expected duration for one or more data access jobs may be based on historical data describing at least one previous execution of the data access job(s)). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wong in view of Kindel and in further view of Peddada’s cognitive scheduling method also determines environmental parameters for executing each of the plurality of computer executable tasks and have the prediction of the expected duration for one or more data access jobs of Warman as both are analogous art which teach solutions to problems with scheduling tasks using an user interface as taught in Wong ¶43, 51 in view of Kindel and in further view of Peddada and further have historical data describing at least one previous execution of the data access jobs as taught in Warman Col. 4 Lines 38-44.

(B)	As per Claim 5:
Although Wong in view of Kindel and in further view of Peddada teaches a computer-implemented cognitive scheduling method includes receiving a plurality of computer executable tasks it doesn’t expressly disclose that the job data comprises a predicted job time based on a previous similar job request however Warman teaches:
	where the job data comprises a predicted job time based on a previous similar job request from the user; (Warman Col. 4 Lines 38-44 the prediction module 120 may predict that a future execution of a data access job may take one hour to complete with a 25% margin of error, such that the execution duration is predicted as a range from 45 to 75 minutes. In some implementations, the prediction of the expected duration for one or more data access jobs may be based on historical data describing at least one previous execution of the data access job(s)).	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wong in view of Kindel and in further view of Peddada’s cognitive scheduling method also determines environmental parameters for executing each of the plurality of computer executable tasks and have the prediction module 120 predict that a future execution of a data access job may take one hour to completeof Warman as both are analogous art which teach solutions to problems with scheduling tasks using an user interface as taught in Wong ¶43, 51 in view of Kindel and in further view of Peddada and further have the prediction of the expected duration for one or more data access jobs may be based on historical data describing at least one previous execution of the data access job(s)as taught in Warman Col. 4 Lines 38-44.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        11/22/2022
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623